 



Exhibit 10.1
(ALLENS ARTHUR ROBINSON LOGO) [d45688d4568801.gif]
Implementation Agreement

ProLogis North American Closed-End Industrial Fund REIT II LLC
ProLogis
Macquarie ProLogis Management Limited
(as responsible entity of Macquarie ProLogis Trust)
Allens Arthur Robinson
Level 5, Deutsche Bank Place
Cnr Hunter and Phillip Streets
Sydney NSW 2000
Tel 61 2 9230 4000
Fax 61 2 9230 5333
www.aar.com.au
GDAB 205713435 ALWS
© Copyright Allens Arthur Robinson 2007

 



--------------------------------------------------------------------------------



 



      Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO)
[d45688d4568802.gif]

Table of Contents

         
1. Definitions and Interpretation
    1  
1.1 Definitions
    1  
1.2 Interpretation
    7  
1.3 Business Day
    8  
 
       
2. Proposing the Scheme
    8  
 
       
3. Conditions Precedent
    8  
3.1 Conditions precedent
    8  
3.2 Reasonable endeavours
    9  
3.3 Notification
    9  
3.4 Waiver of Conditions Precedent
    9  
3.5 Conditions Precedent not met
    10  
3.6 ProLogis Nominee
    10  
 
       
4. Scheme
    10  
4.1 Redemption of Units
    10  
4.2 Redemption of Units held by any 5%+ Unitholders
    10  
4.3 Special Distribution
    11  
4.4 Payment of the Special Distribution
    12  
4.5 Payment of Redemption Price and Special Distributions
    12  
4.6 Recognising dealings in Units
    12  
4.7 Register
    13  
 
       
5. Implementation
    13  
5.1 General obligations
    13  
5.2 Section 897(i) Election
    13  
5.3 Redemption of SHEDS
    15  
5.4 MPR and MPIT Derivatives
    15  
5.5 Other transaction Steps
    16  
5.6 Timetable
    17  
5.7 Regulatory Approvals
    17  
5.8 Prescribed Occurrences and ordinary course
    17  
5.9 Board recommendations
    18  
5.10 Explanatory Memorandum
    18  
5.11 Consultation
    18  
5.12 Updating Explanatory Memorandum
    18  
5.13 Access to information
    18  
 
       
6. Representations and Warranties
    19  
6.1 ProLogis representations and warranties
    19  
6.2 MPML representations and warranties
    20  
6.3 No representation or reliance
    20  
6.4 Benefit
    21  
6.5 Survival
    21  
 
       
7. MPML’s Capacity and Liability
    21  

Page (i)



--------------------------------------------------------------------------------



 



      Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO))
[d45688d4568802.gif]

         
7.1 Capacity
    21  
7.2 Limitation of liability
    21  
7.3 Exceptions
    22  
7.4 Survival
    22  
 
       
8. Confidentiality
    22  
8.1 General obligation
    22  
8.2 Permitted disclosures
    22  
8.3 Announcements
    22  
8.4 Injunction
    23  
8.5 Survival
    23  
 
       
9. Exclusivity
    23  
9.1 No shop
    23  
9.2 No due diligence
    23  
9.3 Notification
    23  
9.4 Exceptions
    24  
 
       
10. Termination
    24  
10.1 Mutual termination rights
    24  
10.2 Termination by ProLogis
    24  
10.3 Termination by MPML
    24  
10.4 Effect of termination
    25  
 
       
11. GST
    25  
11.1 Definitions
    25  
11.2 GST to be added to amounts payable
    25  
11.3 Liability net of GST
    25  
11.4 GST obligations to survive termination
    26  
 
       
12. General
    26  
12.1 Notices
    26  
12.2 Assignment
    27  
12.3 Expenses
    27  
12.4 Governing law and jurisdiction
    27  
12.6 Consents
    27  
12.7 Waiver
    27  
12.8 Amendments
    28  
12.9 No merger
    28  
12.10 Further assurances
    28  
12.11 Entire agreement
    28  
12.12 Counterparts
    28  
 
       
13. Guarantee
    28  
13.1 Undertaking
    28  
13.2 Liability unaffected by other events
    28  
13.3 Principal obligation
    28  
 
       
Annexure 1
    30  
Deed Poll
    30  
 
       
1. Definitions and Interpretation
    30  

Page (ii)



--------------------------------------------------------------------------------



 



      Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO)
[d45688d4568802.gif]

         
1.1 Definitions
    30  
1.2 Interpretation
    30  
1.3 Business Day
    32  
 
       
2. Conditions Precedent and Termination
    32  
2.1 Conditions precedent
    32  
2.2 Termination
    32  
 
       
3. Payment of subscription price by ProLogis
    32  
 
       
4. Other Transaction Steps
    32  
 
       
5. Warranties
    32  
 
       
6. Stamp Duty
    33  
 
       
7. Notices
    33  
 
       
8. General
    34  
8.1 Nature of deed poll
    34  
8.2 Governing law and jurisdiction
    34  
8.4 Waiver
    34  
8.5 Amendments
    34  
8.6 Assignment
    34  
 
       
Annexure 2
    36  
Timetable
    36  
 
       
Annexure 3
    38  
MPR Constitution Modifications
    38  
 
       
Annexure 4
    41  
 
       
Relevant Derivatives
    41  

Page (iii)



--------------------------------------------------------------------------------



 



      Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO)
[d45688d4568802.gif]

             
Date
        2007  
 
           
Parties
            1.   ProLogis North American Closed-End Industrial Fund REIT II LLC,
a Delaware limited liability company with its office at 4545 Airport Way,
Denver, Colorado 80239 (ProLogis)
 
            2.   ProLogis, a Maryland real estate investment trust with its head
office at 4545 Airport Way, Denver, Colorado 80239 (Guarantor)
 
            3.   Macquarie ProLogis Management Limited (ABN 94 100 226 293) as
responsible entity of Macquarie ProLogis Trust (ARSN 100 649 536) of Level 7,
No. 1 Martin Place, Sydney NSW 2000 (MPML)
 
           
Recitals
           
 
            A   ProLogis wishes to acquire, either itself or through a
controlled entity, all of the issued units in Macquarie ProLogis Trust pursuant
to the Scheme.
 
            B   ProLogis and MPML have agreed to implement the Scheme and take
the Transaction Steps on and subject to the terms of this Agreement.

It is agreed as follows.

1.   Definitions and Interpretation

1.1   Definitions       The following definitions apply unless the context
requires otherwise.       ASIC means the Australian Securities and Investments
Commission.       ASX means ASX Limited (ACN 008 624 691).       Business Day
means a day, other than a Saturday, Sunday or public holiday, on which banks are
open for business in Sydney.       Code means the Internal Revenue Code of 1986
(United States), as amended including the interpretations of it set out in the
Treasury regulations promulgated under it.       Competing Proposal means a
transaction that, if completed, would mean an Entity (other than a ProLogis
Group Member) would:

  (a)   directly or indirectly, acquire an interest in or become the holder of:

  (i)   20% or more of the Units or 20% or more of the voting Securities in any
Subsidiary of MPR; or     (ii)   the whole, or a substantial part, of the MPR
Group’s business or assets;

Page 1



--------------------------------------------------------------------------------



 



      Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO)
[d45688d4568802.gif]

  (b)   acquire control of MPR, within the meaning of section 50AA of the
Corporations Act; or     (c)   otherwise acquire or merge (including by a
reverse takeover bid or dual listed companies structure) with MPR.

    Condition Precedent has the meaning given in clause 3.1.       Corporations
Act means the Corporations Act 2001 (Cth).       Court means a court of
competent jurisdiction under the Corporations Act.       Deed Poll means a deed
poll substantially in the form of Annexure 1 under which ProLogis covenants in
favour of the Scheme Participants to perform its obligations under this
Agreement.       End Date means 31 July 2007 or such later day as the parties
may agree.       Entity includes a natural person, a body corporate (including,
without limitation, a United States limited liability company), a partnership, a
trust and the trustee of a trust.       Exclusivity Period means the period
commencing on the date of this Agreement and ending on the earlier of:

  (b)   the date this Agreement is terminated in accordance with its terms; and
    (c)   the Implementation Date.

    Explanatory Memorandum means the notice of meeting and explanatory statement
in relation to the Scheme to be sent to Unitholders.       Government Agency
means:

  (a)   any government or any governmental, semi-governmental, administrative,
fiscal or judicial body, department, commission, authority, tribunal, agency or
entity; or     (b)   any professional body or self-regulatory organisation that
performs statutory functions, including the ASX.

    Group Member means:

  (a)   in relation to ProLogis – a ProLogis Group Member; and     (b)   in
relation to MPML – an MPR Group Member.

    Implementation Date means the tenth Business Day after the date of the
Unitholders Meeting.       Information means any information that is disclosed
under this Agreement in connection with the Scheme or the Transaction Steps,
excluding Information that is already in the public domain other than because of
a disclosure in breach of clause 8.1.       Insolvency Event means, in relation
to an Entity:

  (a)   insolvency official: the appointment of a liquidator, provisional
liquidator, administrator, receiver, receiver and manager or other insolvency
official (whether under an Australian law or a foreign law) to the Entity or to
the whole or a substantial part of the property or assets of the Entity;     (b)
  arrangements: the entry by the Entity into a compromise or arrangement with
its creditors or, if it is a trustee, the creditors of its trust, generally;

Page 2



--------------------------------------------------------------------------------



 



      Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO)
[d45688d4568802.gif]

  (c)   winding up:

  (i)   the calling of a meeting to consider a resolution to wind up the Entity,
other than where the resolution is frivolous or cannot reasonably be considered
to be likely to lead to the actual winding up of the Entity; or     (ii)   the
making of an application or order for the winding up or dissolution of the
Entity, other than where the application or order (as the case may be) is set
aside within 14 days;

  (d)   suspends payment: the Entity suspends or threatens to suspend payment of
its debts or, if it is a trustee, the debts of its trust, generally;     (e)  
ceasing business: the Entity ceases or threatens to cease to carry on business
or, if it is a trustee, the business of the trust; or     (f)   insolvency: the
Entity is or becomes unable to pay its debts or, if it is a trustee, the debts
of its trust, when they fall due within the meaning of the Corporations Act or
is (or if it is a trustee, its trust is) otherwise presumed to be insolvent
under the Corporations Act.

    MPIT Relevant Derivative means the derivative contracts to which MPML as
responsible entity of Macquarie ProLogis Income Trust is a party referred to in
Part B of Annexure 4.       MPML Independent Directors means Trevor Gerber,
Robert Joss and Stephen McConahey (or their replacements from time to time).    
  MPML Representative means:

  (a)   an MPR Group Member other than MPML; and     (b)   any director,
officer, employee or adviser of an MPR Group Member.

    MPR means the Macquarie ProLogis Trust (ARSN 100 649 536) constituted by the
MPR Constitution.       MPR Constitution means the constitution for MPR dated 20
May 2002 as amended by the First Supplemental Deed Poll dated 30 October 2002,
the Second Supplemental Deed Poll dated 8 January 2003, the Third Supplemental
Deed Poll dated 14 October 2005, the Fourth Supplemental Deed Poll dated 13
December 2006 and the Fifth Supplemental Deed Poll dated 21 December 2006.      
MPR Constitution Modifications means the modifications of the MPR Constitution
as set out in Annexure 3, amended, if required, to reflect the Redemption Price
(as calculated under this Agreement) and any amendments to those modifications
or other modifications that the parties acting in good faith reasonably agree
are necessary or desirable to implement the Scheme.       MPR Group means MPR
and its Subsidiaries and MPML.       MPR Group Member means an Entity that is
part of the MPR Group.       MPR Information means all information in the
Explanatory Memorandum or otherwise provided by MPML to Unitholders in
connection with the Scheme, other than the ProLogis Information.       MPR
Relevant Derivative means the derivative contracts to which MPML is a party
referred to in Part A of Annexure 4.       Notes means the promissory notes
issued by the REITs to Macquarie ProLogis Management Limited as responsible
entity of Macquarie ProLogis Income Trust, the aggregate face value of which as
at 31 December 2006 was US $114,654,219.12.

Page 3



--------------------------------------------------------------------------------



 



      Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO)
[d45688d4568802.gif]



    Pre-Implementation Date means the ninth Business Day after the date of the
Unitholders Meeting.       Prescribed Occurrence means the occurrence or
authorisation of, or agreement to engage in, any of the following:

  (a)   MPML converting all or any Units into a larger or smaller number of
units;     (b)   an MPR Group Member resolving to reduce its capital in any way
or reclassifying, combining, splitting, redeeming, repurchasing or cancelling
directly or indirectly any of its Securities;     (c)   an MPR Group Member:

  (i)   entering into a buy-back agreement; or     (ii)   resolving to approve
the terms of a buy-back agreement;

  (d)   MPML declaring, paying or distributing any part of the profits, capital
or assets of MPR (other than a regular quarterly distribution to be paid by MPML
to Unitholders; a distribution referred to in clause 4.3(b); or the Special
Distribution);     (e)   an MPR Group Member issuing or granting, or agreeing to
issue or grant, any Securities to an Entity that is not an MPR Group Member;    
(f)   the MPR Constitution being modified or replaced;     (g)   an MPR Group
Member disposing, or agreeing to dispose, of the whole, or a substantial part,
of the MPR Group’s business or assets;     (h)   an MPR Group Member:

  (i)   acquiring or disposing of;     (ii)   agreeing to acquire or dispose of;
or     (iii)   offering, proposing, announcing a bid or tendering for,

      any Securities, business, assets, interests in a joint venture, entity or
undertaking the consideration (including the value of assumed liabilities) for
which exceeds $250,000 in aggregate, other than in MPR’s ordinary course of
business;     (i)   an MPR Group Member creating, or agreeing to create, any
Security Interest over the whole, or a substantial part, of MPR Group’s business
or assets, other than Security Interests that secure hedging transactions or
similar financial instruments entered into in accordance with MPR’s existing
treasury policies;     (j)   an MPR Group Member entering into an agreement or
giving a commitment requiring total payments over $250,000, other than:

  (i)   agreements or commitments entered into in MPR’s ordinary course of
business; or     (ii)   under any hedging transactions or similar financial
instruments entered into in accordance with MPR’s existing treasury policies;

  (k)   an Insolvency Event occurring in relation to an MPR Group Member the
assets of which exceeds $1,000,000; or

Page 4



--------------------------------------------------------------------------------



 



      Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO)
[d45688d4568802.gif]



  (l)   an MPR Group Member changing any significant accounting policy applied
by it to report its financial position (other than changes required to implement
International Financial Reporting Standards or other applicable Australian
Accounting Standards),

    provided that any acts or omissions by any MPR Group Member:

  (a)   expressly permitted or required by this Agreement;     (b)   under or in
connection with the Scheme or Transaction Steps; or     (c)   with ProLogis’s
prior written approval,

    are not Prescribed Occurrences.       ProLogis Group means the Guarantor and
its Subsidiaries, including ProLogis and the ProLogis Nominee, but excluding any
MPR Group Member.       ProLogis Group Member means an Entity that is part of
the ProLogis Group.       ProLogis Information means information about the
ProLogis Group that ProLogis gives MPML for inclusion in the Explanatory
Memorandum.       ProLogis Nominee means the ProLogis Group Member which is
nominated by ProLogis under clause 3.6.       ProLogis Representative means:

  (a)   a ProLogis Group Member other than ProLogis; and     (b)   any director,
officer, employee or adviser of a ProLogis Group Member.

    Record Time means 7.00 pm on the eighth Business Day after the date of the
Unitholders Meeting.       Redemption Price means $1.43, less:

  (a)   that part of the Special Distribution referred to in clause 4.3(a)
(Unwind of derivatives); and     (b)   the amount of any other distribution per
Unit made or declared by MPML after the date of this Agreement and prior to the
implementation of the Scheme of any part of the profits, capital or assets of
MPR (other than any regular quarterly distribution, including the distribution
for the quarter ending on 30 June 2007 if the Implementation Date does not occur
until after 30 June 2007, and that part of the Special Distribution referred to
in clause 4.3(b) (Pro-rata amounts)).

    Regulatory Approval has the meaning given in clause 3.1.       Register
means the register of unitholders of MPR.       REIT Opinion means an opinion
from Messrs. Mayer,Brown,Rowe and Maw LLP to the effect that Macquarie ProLogis
US Trust, Inc and Macquarie ProLogis Mexico Trust, Inc have each qualified for
treatment as a real estate investment trust under the Code for each of their
taxable years since their inception through and including their taxable years
ending 31 December 2006, and that their organisation and proposed methods of
operation will enable them to continue to meet the requirements for
qualification and taxation as real estate investment trusts under the Code for
their taxable years ending 2007, substantially in the form of the draft REIT
opinion agreed between the parties and initialled for identification on or about
the date of this Agreement.       Resolutions has the meaning given in clause
5.5(d).

Page 5



--------------------------------------------------------------------------------



 



      Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO)
[d45688d4568802.gif]



    Scheme means the transactions between MPML, the ProLogis Nominee and the
Scheme Participants set out in clause 4.       Scheme Participant means a person
who is a Unitholder as at the Record Time.       Securities means:

  (a)   shares in a body;     (b)   debentures of a body;     (c)   interests in
a registered managed investment scheme;     (d)   legal or equitable rights or
interests in:

  (i)   shares;     (ii)   debentures; or     (iii)   interests in a registered
managed investment scheme; or

  (e)   options to acquire (whether by way of issue or transfer) a security
covered by paragraphs (a), (b) or (c).

    Security Interest means an interest or power:

  (a)   reserved in or over any interest in any asset including any retention of
title; or     (b)   created or otherwise arising in or over any interest in any
asset under a bill of sale, mortgage, charge, lien, pledge, trust or power by
way of security for the payment of debt or any other monetary obligation or the
enforcement of any other obligation and whether or not existing or agreed to be
granted or created.

    SHEDS means the Step-up Hybrid Exchangeable Distributing Securities in
Macquarie ProLogis Income Trust (ARSN 112 882 283).       SHEDS Terms of Issue
means the terms of issue set out in Appendix A of the product disclosure
statement published in relation to the SHEDS.       Special Distribution means
the special distribution per Unit referred to in clause 4.3.       Subsidiary
has the meaning given in the Corporations Act, but an Entity will also be taken
to be a Subsidiary of an Entity if it is controlled by that Entity (as ‘control’
is defined in section 50AA of the Corporations Act) and, without limitation:

  (a)   a trust may be a Subsidiary, for the purposes of which a unit or other
beneficial interest will be regarded as a share; and     (b)   an Entity may be
a Subsidiary of a trust if it would have been a Subsidiary if that trust were a
corporation.

    Tax means all kinds of taxes, duties, imposts, deductions and charges
imposed by a government, together with interest and penalties.       Timetable
means the timetable set out in Annexure 2, or as otherwise agreed by the
parties.       Trading Cessation Date means the third Business Day after the
date of the Unitholders Meeting.       Transaction Steps means the steps set out
in clauses 5.2, 5.3, 5.4 and 5.5.       Unit means a fully paid unit in MPR.

Page 6



--------------------------------------------------------------------------------



 



      Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO)
[d45688d4568802.gif]      

Unitholder means each person who is registered in the Register as the holder of
Units from time to time.
Unitholders Meeting means the meeting of Unitholders to be convened to consider
the Resolutions pursuant to the MPR Constitution.

1.2   Interpretation       In this Agreement, headings and boldings are for
convenience only and do not affect the interpretation of this Agreement and,
unless the context requires otherwise:

  (a)   words importing the singular include the plural and vice versa;     (b)
  words importing a gender include any gender;     (c)   other parts of speech
and grammatical forms of a word or phrase defined in this Agreement have a
corresponding meaning;     (d)   an expression importing a natural person
includes any company, partnership, joint venture, association, corporation or
other body corporate and any Government Agency;     (e)   a reference to any
thing (including any right) includes a part of that thing, but nothing in this
clause 1.2 implies that performance of part of an obligation constitutes
performance of the obligation;     (f)   a reference to a clause, party,
annexure, exhibit or schedule is a reference to a clause of, and a party,
annexure, exhibit and schedule to, this Agreement and a reference to this
Agreement includes any annexure, exhibit and schedule;     (g)   a reference to
a statute, regulation, proclamation, ordinance or by-law includes all statutes,
regulations, proclamations, ordinances or by-laws amending, consolidating or
replacing it, and a reference to a statute includes all regulations,
proclamations, ordinances and by-laws issued under that statute;     (h)   a
reference to an agreement other than this Agreement includes an undertaking,
deed, agreement or legally enforceable arrangement or understanding whether or
not in writing;     (i)   a reference to a document includes all amendments or
supplements to, or replacements or novations of, that document;     (j)   a
reference to a document includes any agreement in writing, or any certificate,
notice, instrument or other document of any kind;     (k)   a reference to a
party to a document includes that party’s successors and permitted assigns;    
(l)   a reference to an asset includes all property of any nature, including a
business, and all rights, revenues and benefits;     (m)   a reference to
dollars and $ is a reference to the lawful currency of the Commonwealth of
Australia;     (n)   a reference to any time is a reference to that time in
Sydney;     (o)   a reference to a body (including an institute, association or
authority), other than a party, whether statutory or not:

  (iii)   that ceases to exist; or

Page 7



--------------------------------------------------------------------------------



 



      Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO)
[d45688d4568802.gif]      

  (iv)   whose powers or functions are transferred to another body,

is a reference to the body that replaces it or substantially succeeds to those
of its powers or functions that relate to the subject matter of this Agreement;

  (p)   a reference to anything that any party must do, or not do, includes:

  (v)   its acts, defaults and omissions, whether direct or indirect, and
whether on its own account, or for or through any other person; and     (vi)  
acts, defaults and omissions that it permits or suffers to be done, or not done,
by any other person;

  (q)   a reference to anything done or not done by a trust includes a reference
to things done or not done by the trustee of the trust in the trustee’s capacity
as trustee of the trust;     (r)   no provision of this Agreement will be
construed adversely to a party solely on the ground that the party was
responsible for the preparation of this Agreement or that provision; and     (s)
  use of the expressions “include” and “in particular” does not limit the
generality of the preceding words, or exclude anything not expressly included or
particularised.

1.3   Business Day       Except where otherwise expressly provided, where under
this Agreement the day on which any act, matter or thing is to be done is a day
other than a Business Day, such act, matter or thing will be done on the next
Business Day.   2.   Proposing the Scheme       Subject to the terms of this
Agreement:

  (a)   MPML agrees to propose the Scheme to Unitholders and to carry out the
Transaction Steps for which it is responsible in accordance with this Agreement;
and     (b)   ProLogis agrees to perform its obligations under the Scheme and to
carry out the Transaction Steps for which it is responsible in accordance with
this Agreement.

3.   Conditions Precedent   3.1   Conditions precedent       The parties’
obligations under clause 4 do not become binding until each of the following
conditions precedent (each, a Condition Precedent) has been satisfied or, where
permitted, waived:

  (a)   (Unitholder approval) the Resolutions are approved by the requisite
majorities of Unitholders;     (b)   (ASIC and ASX)

  (i)   ASIC and ASX issue or provide such consents, waivers, approvals or do
such other acts that are necessary to implement the Scheme;     (ii)   ASX grant
any necessary waivers or approvals to allow a ProLogis Group Member to purchase
the Notes from the Macquarie ProLogis Income Trust as envisaged by

Page 8



--------------------------------------------------------------------------------



 



      Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO)
[d45688d4568802.gif]      

      clause 5.3(c)(i) without the need for a meeting of members of Macquarie
ProLogis Income Trust;

  (c)   (Government Agencies) all other approvals of a Government Agency which
the parties agree are necessary to implement the Scheme have been obtained;    
(d)   (restraints) no temporary restraining order, preliminary or permanent
injunction or other order issued by any court of competent jurisdiction or other
legal restraint or prohibition preventing the Scheme is in effect as at 9.00 am
on the Implementation Date; and     (e)   (opinions) on the Pre-Implementation
Date, ProLogis has received the signed REIT Opinion.

For the purposes of this clause 3.1, an approval in clause 3.1(b) or 3.1(c)
(each, a Regulatory Approval) will not be regarded as having been obtained
unless given unconditionally or subject to conditions which are satisfactory to
the party subject to the condition.

3.2   Reasonable endeavours       Each party must use reasonable endeavours to
ensure that each Condition Precedent is satisfied as soon as possible and in any
event on or before, in relation to the approval in clause 3.1(b)(ii), the date
upon which MPML is to issue the Issuer Realisation Notice pursuant to clause
5.3(a), and, otherwise, the End Date. This includes, in relation to the approval
in clause 3.1(b)(ii), MPML applying for that approval in its capacity as
responsible entity of Macquarie ProLogis Income Trust (or in such other manner
acceptable to ASX). Without limiting the rest of this clause, each party must
provide the other party with reasonable assistance to satisfy the Conditions
Precedent.   3.3   Notification       Each party must promptly notify the other
in writing if it discovers that any Condition Precedent is satisfied or becomes
incapable of being fulfilled.   3.4   Waiver of Conditions Precedent

  (a)   The Conditions Precedent in clauses 3.1(a), 3.1(b), 3.1(c) and 3.1(d)
are for the benefit of each party and any breach or non-fulfilment of any of
those Conditions Precedent may only be waived by the written agreement of both
parties.     (b)   The Condition Precedent in clause 3.1(e) is for the benefit
of ProLogis and any breach or non-fulfilment of that Condition Precedent may
only be waived by notice in writing from ProLogis to MPML.     (c)   Waiver of
the breach or non-fulfilment of a Condition Precedent in accordance with this
clause 3.4 does not:

  (i)   affect the party’s right to bring a claim against the other party for
any breach of this Agreement; or     (ii)   waive the breach or non-fulfilment
of any other Condition Precedent in accordance with this clause 3.4.

Page 9



--------------------------------------------------------------------------------



 



      Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO)
[d45688d4568802.gif]      



3.5   Conditions Precedent not met       Either party may terminate this
Agreement at any time with immediate effect by written notice to the other party
if:

  (a)   a Condition Precedent is not satisfied, or becomes incapable of being
satisfied, on or by the End Date; and     (b)   where the Condition Precedent is
capable of being waived in accordance with clause 3.4, the Condition Precedent
is not waived; and     (c)   the Condition Precedent in clause 3.1(b)(ii) is not
satisfied or waived by both parties prior to the date upon which MPML is to
issue the Issuer Realisation Notice pursuant to clause 5.3(a).

3.6   ProLogis Nominee       Prior to the date of the Unitholders Meeting,
ProLogis must, by notice in writing to MPML, nominate a ProLogis Group Member
(which for the avoidance of doubt, may be itself) as the ProLogis Nominee for
the purposes of this Agreement.   4.   Scheme   4.1   Redemption of Units      
The parties agree that the following will occur upon implementation of the
Scheme on the Implementation Date, in the order set out below:

  (a)   ProLogis will cause the ProLogis Nominee to:

  (i)   subscribe for that number of Units in MPR equal to the number of Units
on issue immediately prior to implementation of the Scheme (other than any Units
subscribed for by the ProLogis Nominee under clause 4.2(a)(i)) at a subscription
price per Unit equal to the Redemption Price per Unit; and     (ii)   pay the
subscription price for those Units to MPML in immediately available funds;

  (b)   MPML will issue to the ProLogis Nominee the Units subscribed for under
paragraph (a) above;     (c)   MPML will effect a redemption of all of the Units
on issue at that time (other than the Units subscribed for by the ProLogis
Nominee under clause 4.1(a) and any Units subscribed for by the ProLogis Nominee
under clause 4.2(a)(i));     (d)   MPML will pay the Redemption Price for the
Units redeemed under paragraph (c) above, in accordance with clause 4.5.

4.2   Redemption of Units held by any 5%+ Unitholders       The parties agree
that where clause 5.2(c) applies (but not otherwise), the following will occur
on the Pre-Implementation Date, in the order set out below:

  (a)   ProLogis will cause the ProLogis Nominee to:

Page 10



--------------------------------------------------------------------------------



 



      Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO)
[d45688d4568802.gif]      



  (i)   subscribe for that number of Units in MPR equal to the number of Units
redeemed in accordance with paragraph (c) below at a subscription price per Unit
equal to the Redemption Price per Unit; and     (ii)   pay the subscription
price for those Units to MPML in immediately available funds;

  (b)   MPML will issue to the ProLogis Nominee the Units subscribed for under
paragraph (a) above;     (c)   MPML will effect a redemption of all of the Units
held by each Scheme Participant who is the registered holder of any Units
referred to in clause 5.2(c)(iii); and     (d)   MPML will pay the Redemption
Price for the Units redeemed under paragraph (c) above (less the amount of any
Tax (or an estimate of it) that MPML will become liable for as a result of or in
connection with the filing of the Section 897(i) election in accordance with
clause 5.2 in respect of those Units) into an account in the name of MPML to be
held on behalf of those Scheme Participants pending implementation of the Scheme
on the Implementation Date, following which the Redemption Price per Unit (net
of any such amount or estimated amount in respect of that Unit) will be paid by
MPML to those Scheme Participants in accordance with clause 4.5.

If implementation of the Scheme does not take place on the Implementation Date
and any Units have been redeemed under this clause 4.2, then without prejudice
to a party’s rights under this agreement in the event the Scheme has not been
implemented due to the fault of another party, or where another party is in
breach of this agreement, the parties must do everything reasonably practicable
to re-issue to each Unitholder whose Units have been so redeemed the number of
units equivalent to those redeemed and otherwise do everything reasonably
practicable to restore that Unitholder and the ProLogis Nominee to the economic
position each had been in before the redemption. The issue price for any issue
of Units under this clause will be the Redemption Price.

4.3   Special Distribution       The parties agree that upon the
Pre-Implementation Date (before any Units are redeemed or issued in accordance
with clause 4.2), MPML will determine to distribute (as a distribution of trust
income) an amount per Unit then on issue equal to the sum of (a) and (b) below:

  (a)   (Unwind of derivatives) an amount equal to the sum of:

  (i)   the aggregate net amount payable to MPML as a result of closing out or
assignment of the MPR Relevant Derivatives in accordance with clause 5.4; and  
  (ii)   the aggregate net amount to be distributed by MPML as responsible
entity of the Macquarie ProLogis Income Trust to MPML as responsible entity of
the Macquarie ProLogis Trust as a result of closing out or assignment of the
MPIT Relevant Derivatives in accordance with clause 5.4,

divided by the number of Units on issue as at the Record Time; rounded down to
the second decimal point of a cent; and

  (b)   (Pro-rata amounts) the amount per Unit referred to either (i) or
(ii) below, as required:

Page 11



--------------------------------------------------------------------------------



 



      Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO)
[d45688d4568802.gif]      



  (i)   if the Pre-Implementation Date is before 30 June 2007, an amount per
Unit equal to that proportion of $0.02 which the number of days from 1
April 2007 up until and including the Pre-Implementation Date bears to the total
number of days in the quarter ending 30 June 2007, rounded down to the second
decimal point of a cent; and     (ii)   if the Pre-Implementation Date is after
30 June 2007, an amount per Unit equal to that proportion of $0.02 which the
number of days from 1 July 2007 up until and including the Implementation Date
bears to the total number of days in the quarter ending 30 September 2007,
rounded down to the second decimal point of a cent.

4.4   Payment of the Special Distribution       The Special Distribution will be
paid to Scheme Participants in accordance with clause 4.5.   4.5   Payment of
Redemption Price and Special Distributions

  (a)   Within three Business Days after the Implementation Date, MPML will pay
to each Scheme Participant the Redemption Price per Unit and the Special
Distribution per Unit held by that Scheme Participant at the Record Time.    
(b)   MPML shall, subject to clause 4.2(d), pay the amount referred to in clause
4.5(a) in Australian currency either by:

  (iii)   electronic funds transfer to an account nominated by the Scheme
Participant; or     (iv)   cheque sent by pre-paid post:

  (A)   in the case of Scheme Participants who are registered as holding the
Units jointly – to the address recorded in the Register at the Record Time of
the person whose name appears first in the Register in respect of the joint
holding; or     (B)   otherwise – to the Scheme Participant’s address recorded
in the Register at the Record Date.

4.6   Recognising dealings in Units       For the purposes of the Scheme, MPML
must recognise only the following dealings in Units:

  (a)   any redemption or issue of Units in accordance with clause 4.1 or 4.2;  
  (b)   for dealings of the type effected using CHESS – dealings where the
transferee is registered in the Register as the holder of the relevant Units by
the Record Time; and     (c)   for other types of dealings – dealings:

  (i)   that occurred before the close of business on the Trading Cessation
Date; and     (ii)   in respect of which a registrable transmission application
or transfer in registrable form is received at or before the Record Time at the
place where the Register is kept.

Otherwise, MPML must not register or recognise for any purpose any dealing in
Units.

Page 12



--------------------------------------------------------------------------------



 



      Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO)
[d45688d4568802.gif]      

4.7   Register       MPML must:

  (a)   register any transmission applications or transfers which comply with
and are received in accordance with clause 4.6(c) before the Record Time; and  
  (b)   otherwise maintain the Register in accordance with clause 4.6 until the
Units have been redeemed as contemplated by clause 4.1 or 4.2.

The Register in this form must be the sole basis for determining rights to
payment under the Scheme.

5.   Implementation   5.1   General obligations       Subject to any applicable
laws and the ASX Listing Rules (including MPML’s duties as the responsible
entity of MPR), each party must execute all documents and take all necessary
action within its power to implement the Scheme, including the Transaction Steps
in clauses 5.2, 5.3, 5.4 and 5.5. In particular, each party must provide the
other party with reasonable assistance to implement the Transaction Steps. No
other provision of clause 5 limits the generality of this clause 5.1.   5.2  
Section 897(i) Election

  (a)   Immediately following execution of this Agreement and prior to the
public announcement of the Scheme, MPML will file an election under section
897(i) of the Code and pay to the relevant Tax authority the amount of Tax which
is required in order to file that election, as notified by ProLogis to MPML
prior to the execution of this Agreement.     (b)   If at any time following the
public announcement of the Scheme and prior to the Record Time, ProLogis
determines that the election made by MPML in accordance with paragraph (a) above
(or the last election made under any prior application of this paragraph (b)) is
invalid for any reason (including because at the time the election was made any
Units were beneficially owned by a person who was at that time or had previously
been the beneficial owner of more than 5% of the Units on issue), ProLogis may:

  (i)   at its election seek the consent of any person required in order for
MPML to file a new election under section 897(i) of the Code or seek to acquire
the relevant Units so that ProLogis can give any necessary consent; and     (ii)
  request MPML to immediately file a new election under section 897(i) of the
Code and pay to the relevant Tax authority the amount of Tax which is required
in order to file that election, as notified by ProLogis to MPML.

If a request is made under sub-paragraph (ii) above, MPML will immediately
comply with that request but subject to ProLogis providing to MPR, by way of
loan, the funds which MPR is to pay in accordance with clause 5.2(b)(ii). This
paragraph (b) may apply any number of times if an election made in accordance
with this paragraph is invalid for the reasons described above.

Page 13



--------------------------------------------------------------------------------



 



      Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO)
[d45688d4568802.gif]      

  (c)   If at the Record Time:

  (i)   ProLogis determines that the last election made by MPML in accordance
with paragraph (a) or (b) above is invalid for any reason (including because at
the time the election was made any Units were beneficially owned by a person who
was at that time or had previously been the beneficial owner of more than 5% of
the Units on issue); and     (ii)   ProLogis has not obtained the consent of any
person required in order for MPML to file a new election under section 897(i) of
the Code or acquired the relevant Units so that ProLogis can give the necessary
consent;     (iii)   those Units continue to be beneficially owned by a person
who is at that time or has previously been at any time the beneficial owner of
more than 5% of the Units on issue,

then clause 4.2 will apply and MPML will, if requested by ProLogis, prior to
implementation of the Scheme file a new election under section under section
897(i) of the Code and pay to the relevant Tax authority the amount of Tax which
is required in order to file that election, as notified by ProLogis to MPML.

  (d)   MPML will execute all documents and take all steps reasonably required
by ProLogis to make any section 897(i) election referred to above (including
seeking a refund of any Tax paid with any prior election subsequently found to
be invalid) and to assist ProLogis in identifying whether at the time of
execution of this Agreement or at any time thereafter any Units were
beneficially owned by a person who was at that time or had previously been the
beneficial owner of more than 5% of the Units on issue (including issuing
disclosure notices under Part 6C.2 of the Corporations Act).     (e)   If
implementation of the Scheme does not occur before the End Date for any reason
other than where:

  (i)   ProLogis terminates this Agreement under clause 10 due to material
breach on the part of MPML; or     (ii)   a Competing Proposal is announced or
made on or before the End Date and, at any time, the person announcing or making
Competing Proposal (and/or any associate (as defined in section 12 of the
Corporations Act) of that person) completes the Competing Proposal (or any
variation of that Competing Proposal),

ProLogis will on demand from MPML reimburse to MPML the amount of any Tax which
MPML was required to pay in order to file an election under section 897(i) of
the Code (as notified by ProLogis to MPML at the time) less the amount of any
refund of that Tax which MPML has received. If following any reimbursement under
this paragraph (e), any Tax which is the subject of that reimbursement is
refunded to MPML, MPML will immediately pay the refunded amount to ProLogis.

  (f)   In the circumstances referred to in paragraph (e) above, MPML will take
all steps reasonably required to obtain a refund of all Tax paid in order to
file an election under section 897(i) of the Code.

Page 14



--------------------------------------------------------------------------------



 



      Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO)
[d45688d4568802.gif]      

  (g)   In this clause 5.2, “beneficial owner” means a “person” as such term is
defined for the purpose of section 897 of the Code.

5.3   Redemption of SHEDS

  (a)   Following release of the Explanatory Memorandum to the ASX in accordance
with clause 5.5(a)(v), MPML must (provided the independent expert’s report
concludes that the Scheme is fair and reasonable and in the best interests of
Unitholders) instruct Macquarie ProLogis Management Limited (as responsible
entity of the Macquarie ProLogis Income Trust) to issue at a time which is 25
business days (as defined in the SHEDS Terms) prior to the anticipated
Implementation Date an Issuer Realisation Notice (as defined in the SHEDS Terms
of Issue) in respect of all the SHEDS then on issue in accordance with clause
5.3(a) of the SHEDS Terms of Issue.     (b)   MPML must also procure that that
notice specifies that the SHEDS are to be redeemed not exchanged and that
redemption occurs in accordance with clause 5.5(c) of the SHEDS Terms (read with
paragraph (b) of the definition of “Change of Current Event” in clause 9 of the
SHEDS Terms).     (c)   Prior to the scheduled time for redemption of the SHEDS,
ProLogis must provide Macquarie ProLogis Management Limited (as responsible
entity of the Macquarie ProLogis Income Trust) with funding to effect the
redemption by:

  (i)   purchasing, or causing a ProLogis Group Member to purchase, the Notes
from Macquarie ProLogis Management Limited (as responsible entity of the
Macquarie ProLogis Income Trust) at the face value of the Notes; and     (ii)  
advancing, or causing a ProLogis Group Member to advance, to Macquarie ProLogis
Management Limited (as responsible entity of the Macquarie ProLogis Income
Trust) the difference between the aggregate redemption amount in respect of the
SHEDS and the face value of the Notes payable under sub-paragraph (i) above.
This advance may be by way of loan or equity contribution to Macquarie ProLogis
Income Trust, at ProLogis’ election.

5.4   MPR and MPIT Derivatives       If the Resolutions are passed by the
requisite majorities of Unitholders at the Unitholders Meeting, MPML must:

  (a)   take all steps necessary in relation to each of the MPR Relevant
Derivatives to either close out that derivative or, if directed by ProLogis,
assign that derivative to ProLogis or its nominee, so that the aggregate net
amount payable to MPML as a result of closing out or assignment of the MPR
Relevant Derivatives will be paid to MPML prior to the Pre-Implementation Date;
    (b)   ensure that Macquarie ProLogis Management Limited as responsible
entity of the Macquarie ProLogis Trust:

  (i)   takes all steps necessary in relation to each of the MPIT Relevant
Derivatives to either close out that derivative or, if directed by ProLogis,
assign that derivative to ProLogis or its nominee, so that the aggregate net
amount payable to MPML in

Page 15



--------------------------------------------------------------------------------



 



      Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO)
[d45688d4568802.gif]      

      that capacity as a result of closing out or assignment of the MPIT
Relevant Derivatives will be paid to it prior to the Pre-Implementation Date;
and   (ii)   distributes that aggregate net amount to MPML as the sole ordinary
unit holder in the Macquarie ProLogis Income Trust after the redemption of the
SHEDS and prior to the Pre-Implementation Date.

5.5   Other transaction Steps       The parties must take the following steps
(which, together with the steps in clauses 5.2, 5.3 and 5.4) are referred to in
this Agreement as the Transaction Steps):

  (a)   MPML must:

  (i)   execute all documents that are necessary or desirable for it to execute
to implement the Scheme;     (ii)   prepare the Explanatory Memorandum in
accordance with clause 5.10;     (iii)   appoint an independent expert to
provide an opinion to Unitholders as to whether the proposal is fair and
reasonable to Unitholders, and whether the Scheme is in the best interests of
Unitholders as a whole;     (iv)   without limiting clause 3.2, seek
confirmation from the ASX that it does not object to the draft MPR Constitution
Modifications or the draft Explanatory Memorandum under ASX Listing Rule 15.1;  
  (v)   without limiting clause 3.2, subject to obtaining the confirmation
described in (iv):

  (A)   release the Explanatory Memorandum and proxy form to the ASX: and    
(B)   print and send the Explanatory Memorandum and a proxy form to Unitholders
in accordance with the MPR Constitution and the Corporations Act; and

  (vi)   hold the Unitholders Meeting in accordance with the MPR Constitution
and the Corporations Act.

  (b)   Each party must promptly apply for all relevant Regulatory Approvals it
requires to be able to implement the Scheme and take all steps for which it is
responsible as part of the approval process, including responding to requests
for information at the earliest practicable time.     (c)   ProLogis must, prior
to despatch of the Explanatory Memorandum to Unitholders, execute the Deed Poll.
    (d)   Without limiting clause 5.9, MPML must, subject to its duties as the
responsible entity of MPR, use reasonable endeavours to obtain approval of the
following resolutions (the Resolutions) at the Unitholders Meeting:

  (i)   a special resolution of Unitholders approving the amendments to the MPR
Constitution in the manner contemplated by the MPR Constitution Modifications
and authorising MPML to sign and lodge with ASIC a supplemental deed poll to
give effect to those amendments;

Page 16



--------------------------------------------------------------------------------



 



      Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO)
[d45688d4568802.gif]      

  (ii)   an ordinary resolution approving for all purposes, including for the
purposes of section 611 item 7 of the Corporations Act, the steps required to
implement the Scheme.

  (e)   If the Resolutions are passed by the requisite majorities of
Unitholders, MPML must within one Business Day after the Unitholder Meeting
lodge:

  (i)   a copy of the MPR Constitution Modifications with ASIC under section
601GC(2) of the Corporations Act and a consolidated copy of the MPR Constitution
(as amended by the MPR Constitution Modifications) if requested by ASIC under
section 601GC(3) of the Corporations Act; and     (ii)   all other notices and
forms required by law or the ASX Listing Rules to be lodged with ASIC or the ASX
in relation to the Resolutions.

  (f)   The parties must use reasonable endeavours to ensure that the ASX
suspends trading in Units no later than the close of trading on the Trading
Cessation Date.

5.6   Timetable       Each party must complete all Transaction Steps for which
it is responsible and perform all its other obligations by the times and/or
dates specified in the Timetable (to the extent specified in the Timetable).  
5.7   Regulatory Approvals

  (a)   Each party must consult the other in advance in relation to all
communications (whether written or oral, and whether direct or through agents or
advisers) with any Government Agency relating to any Regulatory Approval. In
particular, each party must:

  (i)   give the other party drafts of any material written communications to be
sent to a Government Agency and make such changes to those communications as the
other party reasonably requests; and     (ii)   give the other party copies of
any written communications sent to, or received from, a Government Agency
promptly on sending or receiving them (as the case may be).

  (b)   Each party is entitled to be represented and to make submissions at any
meeting with any Government Agency relating to any Regulatory Approval.

5.8   Prescribed Occurrences and ordinary course

  (a)   To the extent that the Prescribed Occurrences are within its control,
MPML must procure that, before the Implementation Date, no Prescribed Occurrence
occurs without ProLogis’s prior written consent.     (b)   From the date of this
Agreement until the Implementation Date, MPML must conduct, and must procure
that each member of the MPML Group conducts, its activities in the ordinary
course and in accordance with any MPML Group Member operational and approval
protocols in place on the date of this Agreement.

Page 17



--------------------------------------------------------------------------------



 



      Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO)
[d45688d4568802.gif]      



5.9   Board recommendations

  (a)   Immediately after entering into this Agreement, MPML must issue a public
announcement, in a form previously agreed, that includes a clear statement that
the MPML Independent Directors unanimously recommend approval of the Scheme in
the absence of a superior Competing Proposal and subject to the independent
expert expressing the opinion that the Scheme is fair and reasonable and in the
best interests of Unitholders.     (b)   MPML will be in material breach of this
Agreement if the MPML Independent Directors change or modify their unanimous
recommendation in favour of the Scheme unless:

  (i)   the independent expert, appointed by MPML to opine on the Scheme, fails
to conclude that the Scheme is fair and reasonable and in the best interest of
Unitholders; or     (ii)   the MPML Independent Directors determine, in the
manner set out in clause 9.4, that a Competing Proposal constitutes a superior
proposal to the Scheme.

5.10   Explanatory Memorandum

  (a)   MPML must prepare the Explanatory Memorandum so that it complies with
all applicable laws, ASIC policy, Takeovers Panel guidance notes and ASX Listing
Rules, and includes:

  (i)   the Resolutions;     (ii)   a report prepared by an independent expert
as to whether the Scheme is fair and reasonable and in the best interest of
Unitholders; and     (iii)   a statement that, subject to the provisos in clause
5.9(b), the MPML Independent Directors unanimously recommend that Unitholders
approve the Resolutions.

  (b)   ProLogis must assist MPML in the earliest possible preparation of the
Explanatory Memorandum. In particular, it must give MPML the ProLogis
Information. MPML must obtain ProLogis’s approval for the form and context in
which the ProLogis Information appears in the Explanatory Memorandum.

5.11   Consultation       MPML must consult ProLogis about the contents of the
Explanatory Memorandum and must seek to resolve in good faith any dispute about
the content of any part of the Explanatory Memorandum with a view to reaching
agreement, where reasonable in the timeframe.   5.12   Updating Explanatory
Memorandum       Each party must ensure that those parts of the Explanatory
Memorandum for which the party is responsible are updated with any information
of which the party becomes aware between the date the Explanatory Memorandum is
sent to Unitholders and the date of the Meeting, that is necessary to ensure
that the Explanatory Memorandum is not misleading or deceptive, or likely to
mislead or deceive, in any material respect, and comply with all applicable
laws, ASIC policy, Takeovers Panel guidance notes and ASX Listing Rules.   5.13
  Access to information       Before the Implementation Date, MPML must:

Page 18



--------------------------------------------------------------------------------



 



     
Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO) [d45688d4568802.gif]

  (a)   give ProLogis reasonable access to its records (subject to any existing
confidentiality obligations owed to third parties), premises and personnel and
the records, premises or personnel of any Entity it manages, and reasonable
co-operation:

  (i)   for the purpose of implementing the Scheme and other Transaction Steps;
and     (ii)   for any other purpose which the parties agree; and

  (b)   give ProLogis all information that ProLogis reasonably requires to
implement the Transaction Steps and otherwise perform its obligations under this
Agreement,

subject to the proper performance by MPML, and the directors and officers of
MPML, of their statutory and fiduciary duties.

6.   Representations and Warranties   6.1   ProLogis representations and
warranties       ProLogis represents and warrants to MPML and each MPML
Representative, as at the date of this Agreement, the Implementation Date and
any other time to which a representation in this clause 6.1 is expressed to be
given, that:

  (a)   (status) ProLogis is a company duly incorporated and validly existing
under the laws of the place of its incorporation;     (b)   (power) ProLogis has
the power to enter into and perform its obligations under this Agreement and to
carry out the transactions contemplated by this Agreement;     (c)   (corporate
authorisations) ProLogis has taken all necessary corporate action to authorise
the entry into and performance of this Agreement and to carry out the
transactions contemplated by this Agreement;     (d)   (valid obligations)
subject to laws generally affecting creditors’ rights and the principles of
equity, each of ProLogis’s obligations under this Agreement is valid and binding
and is enforceable against ProLogis in accordance with the terms of this
Agreement;     (e)   (transactions permitted) the execution and performance by
ProLogis of this Agreement and each transaction contemplated under this
Agreement did not and will not violate in any respect a provision of:

  (i)   a law or treaty or a judgment, ruling, order or decree of a government
or governmental authority or agency binding on ProLogis;     (ii)   ProLogis’s
constitution or other constituent documents; or     (iii)   any other document
or agreement which is binding on ProLogis or its assets;

  (f)   (ProLogis Information) all ProLogis Information given to MPML for
inclusion in the Explanatory Memorandum:

  (i)   has been given in good faith and on the understanding that MPML is
relying on that information to prepare the Explanatory Memorandum and propose
and implement the Scheme;

Page 19



--------------------------------------------------------------------------------



 



     
Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO) [d45688d4568802.gif]

  (ii)   will be true and correct in all material respects as at the date the
Explanatory Memorandum is sent to Unitholders; and     (iii)   is not misleading
or deceptive, or likely to mislead or deceive, (whether by omission or
otherwise) as at the date the Explanatory Memorandum is sent to Unitholders.

6.2   MPML representations and warranties       MPML represents and warrants to
ProLogis and each ProLogis Representative, as at the date of this Agreement, the
Implementation Date and any other time to which a representation in this clause
6.2 is expressed to be given, that:

  (a)   (status) MPML is a corporation duly incorporated and validly existing
under the laws of the place of its incorporation;     (b)   (power) MPML has the
power to enter into and perform its obligations under this Agreement to carry
out the transactions contemplated by this Agreement;     (c)   (corporate
authorisations) MPML has taken all necessary corporate action to authorise the
entry into and performance of this Agreement and to carry out the transactions
contemplated by this Agreement;     (d)   (valid obligations) subject to laws
generally affecting creditors’ rights and the principles of equity, each of
MPML’s obligations under this Agreement is valid and binding and is enforceable
against MPML in accordance with the terms of this Agreement;     (e)  
(transactions permitted) subject to the approvals contemplated by this
Agreement, the execution and performance by MPML of this Agreement and each
transaction contemplated under this Agreement did not and will not violate in
any respect a provision of:

  (iv)   a law or treaty or a judgment, ruling, order or decree of a government
or governmental authority or agency binding on MPML;     (v)   MPML’s
constitution, the MPR Constitution or other constituent documents; or     (vi)  
any other document or agreement which is binding on MPML or its assets; and

  (f)   (MPR Information) all MPR Information in the Explanatory Memorandum:

  (vii)   has been included in good faith;     (viii)   will be true and correct
in all material respects as at the date the Explanatory Memorandum is sent to
Unitholders; and     (ix)   is not misleading or deceptive, or likely to mislead
or deceive, (whether by omission or otherwise) as at the date the Explanatory
Memorandum is sent to Unitholders.

6.3   No representation or reliance       Each party acknowledges that it has
not entered into this Agreement in reliance on any warranty or representation
made by or on behalf of the other party, except the warranties and
representations set out in this Agreement. This acknowledgement does not
prejudice any rights a party may have in relation to information sent to
Unitholders or filed by the other party with ASIC or the ASX.

Page 20



--------------------------------------------------------------------------------



 



     
Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO) [d45688d4568802.gif]

6.4   Benefit

  (a)   MPML holds the benefit of the representations and warranties in clause
6.1 (the ProLogis Warranties) on trust severally for each MPML Representative
and the Unitholders. ProLogis acknowledges that MPML and each MPML
Representative may bring action directly against ProLogis in respect of any
breach of the ProLogis Warranties.     (b)   ProLogis holds the benefit of the
representations and warranties in clause 6.2 (the MPML Warranties) on trust
severally for each ProLogis Representative. MPML acknowledges that ProLogis and
each ProLogis Representative may bring action directly against MPML in respect
of any breach of the MPML Warranties.

6.5   Survival       The rights and obligations of MPML, each MPML
Representative, ProLogis and each ProLogis Representative under this clause 6
survive termination of this Agreement. Each of the ProLogis Warranties and the
MPML Warranties is severable and separately enforceable.

7.   MPML’s Capacity and Liability   7.1   Capacity       MPML enters this
Agreement only in its capacity as responsible entity of MPR and in no other
capacity. References in this Agreement to MPML are to be construed accordingly
unless otherwise expressly provided.   7.2   Limitation of liability

  (a)   Liabilities arising under, or in connection with, this Agreement can be
enforced against MPML only to the extent to which they can be satisfied out of
the assets of MPR out of which MPML is actually indemnified for the liability.  
  (b)   In respect of such liabilities, ProLogis must not seek recourse to any
assets that MPML holds in any capacity other than as responsible entity of MPR.
In particular, ProLogis must not:

  (i)   seek appointment of a receiver or receiver and manager (except in
relation to MPR’s assets), liquidator, provisional liquidator, administrator or
any similar person to MPML; or     (ii)   prove in any liquidation,
administration or arrangement of, or affecting, MPML (except in relation to
MPR’s assets).

  (c)   MPML does not have to incur any obligation under this Agreement unless
its liability in respect of that obligation is limited in the same manner as in
this clause 7.2.     (d)   No attorney, agent, receiver or receiver and manager
appointed under this Agreement is authorised to act on behalf of MPML in a way
that exposes it to any personal liability.     (e)   Subject to clause 7.3, the
limitations in this clause 7.2 apply despite any other term of this Agreement,
and extend to all MPML’s liabilities in connection with any act, error,
omission, agreement, transaction, representation or obligation relating to this
Agreement.

Page 21



--------------------------------------------------------------------------------



 



     
Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO) [d45688d4568802.gif]

7.3   Exceptions       Clause 7.2 does not apply to any liability of MPML to the
extent that it is not satisfied because:

  (a)   the extent of MPML’s indemnification out of MPR’s assets is reduced
under the MPR Constitution or by operation of law, as a result of MPR’s fraud,
negligence or breach of trust; or     (b)   MPML failed to exercise any right of
indemnity it has under the MPR Constitution in respect of that obligation or
liability; or     (c)   MPML released or waived any rights of indemnity it has
under the MPR Constitution, or engaged in acts or omissions which deprived MPML
of such rights to be indemnified.

MPML’s acts, errors or omissions (including related breaches of this Agreement)
do not constitute fraud, negligence or breach of trust by MPML for the purposes
of this clause 7.3 to the extent to which they were caused or contributed to by
any act, error or omission of any other person, other than a person referred to
in section 601FB(2) of the Corporations Act.

7.4   Survival       The limitations and obligations under this clause 7 survive
termination of this Agreement.   8.   Confidentiality   8.1   General obligation
      Subject to clause 8.2, the parties must not, and must use their respective
best endeavours to ensure that their respective directors, officers, employees,
advisers and auditors do not, disclose any Information or use any Information.  
8.2   Permitted disclosures       A party may disclose and use, and may permit
the party’s directors, officers, employees, advisers and auditors to disclose
and use, Information:

  (a)   with the other party’s prior written consent;     (b)   in the ordinary
and proper course of the ordinary performance of the party’s functions under
this Agreement;     (c)   for the purpose of implementing the Scheme or
Transaction Steps, including in any document issued in connection with the
Scheme or the Transaction Steps;     (d)   in connection with the enforcement of
this Agreement; or     (e)   to the extent that any applicable law or Government
Agency requires disclosure of the Information.

8.3   Announcements

  (a)   If a party proposes to disclose Information in circumstances permitted
by clause 8.2(e), it must give the other party at least one day’s notice, or
such lesser period as may be required or permitted by the law or Government
Agency.

Page 22



--------------------------------------------------------------------------------



 



     
Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO) [d45688d4568802.gif]

  (b)   If a party proposes to disclose Information in a public document in
circumstances permitted by clause 8.2, it must first consult the other party and
use best endeavours to agree on the form and content of the disclosure.     (c)
  Nothing in this clause 8.3 limits the parties’ obligations under clause 8.1.

8.4   Injunction       Each party acknowledges that:

  (a)   it may obtain Information concerning the other party’s Group Members and
their business;     (b)   disclosure of Information could cause material loss to
the other party; and     (c)   as monetary damages alone would not adequately
compensate the other party for the party’s breach of this clause 8, the other
party may seek an injunction from a court if:

  (i)   the party breaches or threatens to breach this clause 8; or     (ii)  
the other party has reason to believe that the party will breach this clause 8.

8.5   Survival       The parties’ rights and obligations under this clause 8
survive termination of this Agreement.

9.   Exclusivity   9.1   No shop       During the Exclusivity Period, MPML must
ensure that neither it nor any MPML Representative directly or indirectly
solicits, invites, facilitates, encourages or initiates any enquiries,
negotiations or discussions, or communicates any intention to do any of these
things, with a view to obtaining any expression of interest, offer or proposal
from any person in relation to a Competing Proposal.

9.2   No due diligence       Subject to clause 9.4, during the Exclusivity
Period, MPML must ensure that neither it nor any MPML Representative solicits,
initiates or permits any party (other than ProLogis or a ProLogis
Representative) to undertake due diligence investigations on the MPR Group for
the purposes of enabling that person to make, or consider making, a Competing
Proposal.

9.3   Notification       Subject to clause 9.4, during the Exclusivity Period,
MPML must immediately inform ProLogis if it is approached by any person to
engage in any activity that would breach its obligations in clauses 9.1 or 9.2
(or would breach its obligations in clause 9.2 if it were not for clause 9.4)
and provide in writing to ProLogis:

  (a)   the identity of that person; and     (b)   details of the expression of
interest and/or proposed Competing Proposal made by the person making the
approach and details of any discussions between such person and MPML or MPML
Representatives.

Page 23



--------------------------------------------------------------------------------



 



     
Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO) [d45688d4568802.gif]

9.4   Exceptions       The restrictions in clause 9.2 and the notification
obligations in clause 9.3 do not apply to the extent that they restrict MPML or
the MPML Independent Directors from taking or refusing to take any action with
respect to a bona fide Competing Proposal (which was not encouraged, solicited
or invited, facilitated or initiated by MPML or an MPML Representative in
contravention of clause 9.1 provided that the MPML Independent Directors have
determined, in good faith and acting reasonably, that such bona fide Competing
Proposal was a superior proposal to the Scheme.

10.   Termination   10.1   Mutual termination rights       A party may terminate
this Agreement by written notice at any time before the scheduled time for
implementation of the Scheme on the Implementation Date if:

  (a)   (material breach)

  (i)   the other party is in material breach of this Agreement before the
Implementation Date;     (ii)   the first party gives the other party a notice
setting out the relevant breach and stating an intention to terminate; and    
(iii)   to the extent that the breach is capable of remedy, the other party does
not remedy the breach by the earlier of five Business Days after it receives the
notice or the scheduled time for implementation of the Scheme on the
Implementation Date;

  (b)   (approvals) the Resolutions are not approved by the requisite majorities
at the Meeting; or     (c)   (regulatory intervention) a court or other
Government Agency has issued a final and non-appealable order, decree or ruling
or taken other action which permanently restrains or prohibits the Scheme.

10.2   Termination by ProLogis       ProLogis may terminate this Agreement by
notice in writing to MPML at any time after entry into this Agreement and before
the scheduled time for implementation of the Scheme on the Implementation Date:

  (a)   if the MPML Independent Directors modify or withdraw their
recommendation of the Scheme or publicly indicate that they no longer support
the Scheme; or     (b)   if a Prescribed Occurrence occurs; or     (c)   in
accordance with clause 3.5.

10.3   Termination by MPML       MPML may terminate this Agreement by notice in
writing to ProLogis:

  (a)   at any time before 9.00 am on the Implementation Date if the MPML
Independent Directors modify or withdraw their recommendation in favour of the
Scheme for either of the reasons referred to in clause 5.9(b); or

Page 24



--------------------------------------------------------------------------------



 



     
Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO) [d45688d4568802.gif]

  (b)   at any time after entry into this Agreement and before the scheduled
time for implementation of the Scheme on the Implementation Date, in accordance
with clause 3.5.

10.4   Effect of termination       If this Agreement is terminated under clauses
3.5, 10.1, 10.2 or 10.3, the parties are discharged from further performance of
their obligations under this Agreement. This discharge does not apply to:

  (a)   any obligations which this Agreement provides expressly survive
termination; and     (b)   any liability for a breach of this Agreement
occurring before termination.

11.   GST   11.1   Definitions       In this clause 11:       Consideration has
the meaning given by the GST Law.       GST has the meaning given by the GST
Law.       GST Amount means in relation to a Taxable Supply the amount of GST
payable in respect of that Taxable Supply.       GST Group has the meaning given
by the GST Law.       GST Law has the meaning given by the A New Tax System
(Goods and Services Tax) Act 1999 (Cth), or, if that Act does not exist means
any Act imposing or relating to the imposition or administration of a goods and
services tax in Australia and any regulation made under that Act.       Input
Tax Credit has the meaning given by the GST Law and a reference to an Input Tax
Credit entitlement of a party includes an Input Tax Credit for an acquisition
made by that party but to which another member of the same GST Group is entitled
under the GST Law.       Recipient has the meaning given by the GST Law.      
Tax Invoice has the meaning given by the GST Law.       Taxable Supply has the
meaning given by the GST Law excluding the reference to section 84-5 of the A
New Tax System (Goods and Services Tax) Act 1999 (Cth).

11.2   GST to be added to amounts payable       If GST is payable on a Taxable
Supply made under, by reference to or in connection with this Agreement, the
party providing the Consideration for that Taxable Supply must also pay the GST
Amount as additional Consideration. Payment of the GST Amount is conditional
upon the prior delivery to the Recipient of a valid Tax Invoice.

11.3   Liability net of GST       Any reference in the calculation of any
indemnity, reimbursement or similar amount to a cost, expense or other liability
incurred by a party, must exclude the amount of any Input Tax Credit entitlement
of that party in relation to the relevant cost, expense or other liability.

Page 25



--------------------------------------------------------------------------------



 



     
Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO) [d45688d4568802.gif]

11.4   GST obligations to survive termination       The parties’ rights and
obligations under this clause 11 survive termination of this Agreement.   12.  
General   12.1   Notices       Any communication under or in connection with
this Agreement:

  (a)   must be in writing;     (b)   must be addressed as shown below:

ProLogis North American Closed-End Industrial Fund REIT II LLC and ProLogis

         
 
  Address:   4545 Airport Way, Denver, Colorado 80239
 
       
 
  Fax:   1 303 567 5902
 
       
 
  For the attention of:   General Counsel
 
       
 
  MPML    
 
       
 
  Address:   Level 15
 
      No. 1 Martin Place
 
      Sydney NSW 2000
 
       
 
  Fax:   61 2 8232 6510
 
       
 
  For the attention of:   Geoff Lovell

(or as otherwise notified by that party to the other party from time to time);

  (c)   must be signed by the party making the communication or by a person duly
authorised by that party;     (d)   must be delivered or sent by fax to the
number, of the addressee, in accordance with clause 12.1(b); and     (e)   will
be deemed to be received by the addressee:

  (i)   (in the case of prepaid post) on the third Business Day after the date
of posting to an address within Australia, and on the fifth Business Day after
the date of posting to an address outside Australia;     (ii)   (in the case of
fax) at the local time (in the place of receipt of that fax) which then equates
to the time at which that fax is sent as shown on the transmission report which
is produced by the machine from which that fax is sent and which confirms
transmission of that fax in its entirety, unless that local time is not a
Business Day, or is after 5.00 pm on a Business Day, when that communication
will be deemed to be received at 9.00 am on the next Business Day; and     (iii)
  (in the case of delivery by hand) on delivery at the address of the addressee
as provided in clause 12.1(b) unless that delivery is not made on a Business
Day, or

Page 26



--------------------------------------------------------------------------------



 



     
Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO) [d45688d4568802.gif]

      after 5.00 pm on a Business Day, when that communication will be deemed to
be received at 9.00 am on the next Business Day.

12.2   Assignment

  (a)   Subject to clause 12.2(b), a party cannot assign, novate or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of the other party.     (b)   ProLogis may, at any time before
the Explanatory Memorandum is sent to Unitholders in accordance with clause
5.5(a)(v)(B), by notice in writing to MPML and without MPML’s consent assign all
of ProLogis’ rights and obligations under this Agreement to an Entity which is
under the control of ProLogis or which is under the control of an Entity which
also controls ProLogis. For the purposes of this clause 12.2(b), “control” has
the meaning given in section 50AA of the Corporations Act.

12.3   Expenses       Each party will pay its own costs and expenses in
connection with the negotiation, preparation, execution and performance of this
Agreement and the proposed, attempted or actual implementation of this Agreement
and the Scheme.   12.4   Governing law and jurisdiction

  (a)   This Agreement is governed by the laws of New South Wales.     (b)  
Each party irrevocably submits to the non-exclusive jurisdiction of the courts
of New South Wales and irrevocably waives any objection to the venue of any
legal process being New South Wales on the basis that the process has been
brought in an inconvenient forum.

12.5   Severability       A term or part of a term of this Agreement that is
illegal or unenforceable may, provided that to do so would not materially change
the commercial effect of the transaction between the parties, be severed from
this Agreement and the remaining terms or parts of the term of this Agreement
continue in force.   12.6   Consents       Any consent referred to in, or
required under, this Agreement from any party may not be unreasonably withheld,
unless this Agreement expressly provides for that consent to be given in that
party’s absolute discretion.   12.7   Waiver

  (a)   Failure to exercise or enforce or a delay in exercising or enforcing or
the partial exercise or enforcement of any right, power or remedy provided by
law or under this Agreement by any party will not in any way preclude, or
operate as a waiver of, any exercise or enforcement, or further exercise or
enforcement of that or any other right, power or remedy provided by law or under
this Agreement.     (b)   Any waiver or consent given by any party under this
Agreement will only be effective and binding on that party if it is given or
confirmed in writing by that party.

Page 27



--------------------------------------------------------------------------------



 



     
Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO) [d45688d4568802.gif]

  (c)   No waiver of a breach of any term of this Agreement will operate as a
waiver of another breach of that term or of a breach of any other term of this
Agreement.

12.8   Amendments       This Agreement may only be varied by a document signed
by or on behalf of each of the parties.   12.9   No merger       The rights and
obligations of the parties will not merge on completion of any transaction under
this Agreement. They will survive the execution and delivery of any assignment
or other document entered into for the purpose of implementing any transaction.
  12.10   Further assurances       Each party will promptly do and perform all
further acts and execute and deliver all further documents (in form and content
reasonably satisfactory to that party) required by law or reasonably requested
by any other party to give effect to this Agreement.   12.11   Entire agreement
      This Agreement supersedes all previous agreements in respect of its
subject matter and embodies the entire agreement between the parties in respect
of its subject matter.   12.12   Counterparts       This Agreement may be
executed in any number of counterparts which together constitute one instrument.
A party may execute this Agreement by signing any counterpart.   13.   Guarantee
  13.1   Undertaking       In consideration of MPML entering into this
agreement, the Guarantor:

  (a)   unconditionally and irrevocably guarantees to MPML on demand, the due
and punctual performance by ProLogis of all the obligations of ProLogis under
this Agreement; and     (b)   as a separate and additional liability,
indemnifies MPML in respect of all liability which may be incurred by reason of
any default or delay by ProLogis in the due and punctual performance of the
obligations of ProLogis under this Agreement.

13.2   Liability unaffected by other events       The liability of the Guarantor
under this clause 13 is not affected by anything which, but for this clause
13.2, might operate to release or exonerate the Guarantor in whole or in part
from its obligations including without limitation any nomination of the ProLogis
Nominee pursuant to clause 3.6 or any assignment pursuant to clause 12.2(b) and
no consent is required by the Guarantor to any ProLogis Nominee or assignee.

13.3   Principal obligation       This clause shall:

Page 28



--------------------------------------------------------------------------------



 



     
Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO) [d45688d4568802.gif]

  (a)   be a principal obligation of the Guarantor and shall not be treated as
ancillary or collateral to any right or obligation;     (b)   extend to cover
this Agreement as amended, varied or replaced in accordance with clause 12.8;
and     (c)   be a continuing guarantee and indemnity and shall remain in full
force and effect for so long as ProLogis has any liability or obligation to MPML
and until all those liability or obligations are full discharged.

Page 29



--------------------------------------------------------------------------------



 



Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO) [d45688d4568802.gif]

Annexure 1
Deed Poll

     
Date
  2007
 
   
Parties
   
 
   
1.
  ProLogis, a Maryland real estate investment trust with its head office at 4545
Airport Way, Denver, Colorado 80239 (ProLogis); and

in favour of:

Each holder of fully paid ordinary units in Macquarie ProLogis Trust (ARSN 100
649 536) (Scheme Unitholders)
 
   
Recitals
   
 
   
A
  ProLogis and Macquarie ProLogis Management Limited, as responsible entity of
the Macquarie ProLogis Trust (MPML), have entered into an implementation
agreement dated 16 April 2007 (the Implementation Agreement) under which they
each agree to take certain steps to implement the Scheme (as defined therein).
 
   
B
  In accordance with the Implementation Agreement, ProLogis is entering into
this Deed to covenant in favour of Scheme Unitholders that it will observe and
perform its obligations under the Scheme.

Operative provisions.

1.   Definitions and Interpretation   1.1   Definitions       Unless expressly
defined in this deed poll, terms defined in the Implementation Agreement have
the same meaning in this deed poll.   1.2   Interpretation       In this deed
poll, headings and boldings are for convenience only and do not affect the
interpretation of this deed poll and, unless the context requires otherwise:

  (a)   words importing the singular include the plural and vice versa;     (b)
  words importing a gender include any gender;

Page 30



--------------------------------------------------------------------------------



 



Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO) [d45688d4568802.gif]

  (c)   other parts of speech and grammatical forms of a word or phrase defined
in this deed poll have a corresponding meaning;     (d)   an expression
importing a natural person includes any company, partnership, joint venture,
association, corporation or other body corporate and any Government Agency;    
(e)   a reference to any thing (including any right) includes a part of that
thing, but nothing in this paragraph implies that performance of part of an
obligation constitutes performance of the obligation;     (f)   a reference to a
clause, party, annexure, exhibit or schedule is a reference to a clause of, and
a party, annexure, exhibit and schedule to, this deed poll and a reference to
this deed poll includes any annexure, exhibit and schedule;     (g)   a
reference to a statute, regulation, proclamation, ordinance or by-law includes
all statutes, regulations, proclamations, ordinances or by-laws amending,
consolidating or replacing it, and a reference to a statute includes all
regulations, proclamations, ordinances and by-laws issued under that statute;  
  (h)   a reference to an agreement other than this deed poll includes an
undertaking, deed, agreement or legally enforceable arrangement or understanding
whether or not in writing;     (i)   a reference to a document includes all
amendments or supplements to, or replacements or novations of, that document;  
  (j)   a reference to a document includes any agreement in writing, or any
certificate, notice, instrument or other document of any kind;     (k)   a
reference to a party to a document includes that party’s successors and
permitted assigns;     (l)   a reference to an asset includes all property of
any nature, including a business, and all rights, revenues and benefits;     (m)
  a reference to dollars and $ is a reference to the lawful currency of the
Commonwealth of Australia;     (n)   a reference to any time is a reference to
that time in Sydney;     (o)   a reference to a body (including an institute,
association or authority), other than a party, whether statutory or not:

  (i)   that ceases to exist; or     (ii)   whose powers or functions are
transferred to another body,

      is a reference to the body that replaces it or substantially succeeds to
those of its powers or functions that relate to the subject matter of this deed
poll;     (p)   a reference to anything that any party must do, or not do,
includes:

  (i)   its acts, defaults and omissions, whether direct or indirect, and
whether on its own account, or for or through any other person; and     (ii)  
acts, defaults and omissions that it permits or suffers to be done, or not done,
by any other person;

  (q)   a reference to anything done or not done by a trust includes a reference
to things done or not done by the trustee of the trust in the trustee’s capacity
as trustee of the trust; and

Page 31



--------------------------------------------------------------------------------



 



Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO) [d45688d4568802.gif]

  (r)   use of the expressions “include” and “in particular” does not limit the
generality of the preceding words, or exclude anything not expressly included or
particularised.

1.3   Business Day       Except where otherwise expressly provided, where under
this deed poll the day on which any act, matter or thing is to be done is a day
other than a Business Day, such act, matter or thing will be done on the next
Business Day.   2.   Conditions Precedent and Termination   2.1   Conditions
precedent       ProLogis’s obligations under clause 3 are subject to the
Conditions Precedent in clause 3.1 of the Implementation Agreement being
satisfied or, where permitted, waived in accordance with clause 3 of the
Implementation Agreement.   2.2   Termination       ProLogis’s obligations under
this deed poll terminate automatically upon the termination of the
Implementation Agreement.   3.   Payment of subscription price by ProLogis      
Subject to satisfaction by MPML of its obligations on implementation of the
Scheme, ProLogis covenants to cause the ProLogis Nominee to subscribe for, and
pay the subscription price for, Units in accordance with clause 4.1 (and, where
applicable, clause 4.2) of the Implementation Agreement.   4.   Other
Transaction Steps       Subject to any applicable laws and the ASX Listing
Rules, ProLogis must execute all documents and take all necessary action within
its power to implement the other Transaction Steps for which it is responsible
as soon as reasonably practicable.   5.   Warranties       ProLogis warrants to
each Unitholder on the date of this deed poll and the Implementation Date that:

  (a)   (status) ProLogis is a company duly incorporated and validly existing
under the laws of the place of its incorporation;     (b)   (power) ProLogis has
the power to enter into and perform its obligations under this deed poll to
carry out the transactions contemplated by this deed poll;     (c)   (corporate
authorisations) ProLogis has taken all necessary corporate action to authorise
the entry into and performance of this deed poll and to carry out the
transactions contemplated by this deed poll;

Page 32



--------------------------------------------------------------------------------



 



Implementation Agreement   (ALLENS ARTHUR ROBINSON) [d45688d4568802.gif]

  (d)   (valid obligations) subject to laws generally affecting creditors’
rights and the principles of equity, each of ProLogis’s obligations under this
deed poll is valid and binding and is enforceable against ProLogis in accordance
with the terms of this deed poll;     (e)   (transactions permitted) the
execution and performance by ProLogis of this deed poll and each transaction
contemplated under this deed poll did not and will not violate in any respect a
provision of:

  (i)   a law or treaty or a judgment, ruling, order or decree of a government
or governmental authority or agency binding on ProLogis;     (ii)   ProLogis’s
constitution or other constituent documents; or     (iii)   any other document
or agreement which is binding on ProLogis or its assets;

6.   Stamp Duty       ProLogis must pay all stamp duty (if any) imposed on this
deed poll and on any instrument or other document executed to give effect to
this deed poll.   7.   Notices       Any communication under or in connection
with this deed poll:

  (a)   must be in writing;     (b)   must be addressed as shown below:        
ProLogis

         
 
  Address:   4545 Airport Way, Denver, Colorado 80239
 
       
 
  Fax:   1 303 567 5902
 
       
 
  For the attention of:   General Counsel

      (or as otherwise notified by ProLogis to the sender);     (c)   must be
signed by the party making the communication or by a person duly authorised by
that party;     (d)   must be delivered or sent by fax to the number, of the
addressee, in accordance with clause 7.1(b); and     (e)   will be deemed to be
received by the addressee:

  (i)   (in the case of prepaid post) on the third Business Day after the date
of posting to an address within Australia, and on the fifth Business Day after
the date of posting to an address outside Australia;     (ii)   (in the case of
fax) at the local time (in the place of receipt of that fax) which then equates
to the time at which that fax is sent as shown on the transmission report which
is produced by the machine from which that fax is sent and which confirms
transmission of that fax in its entirety, unless that local time is not a
Business Day, or is after 5.00 pm on a Business Day, when that communication
will be deemed to be received at 9.00 am on the next Business Day; and

Page 33



--------------------------------------------------------------------------------



 



Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO) [d45688d4568802.gif]

  (iii)   (in the case of delivery by hand) on delivery at the address of the
addressee as provided in clause 7.1(b) unless that delivery is not made on a
Business Day, or after 5.00 pm on a Business Day, when that communication will
be deemed to be received at 9.00 am on the next Business Day.

8.   General   8.1   Nature of deed poll

  (a)   ProLogis acknowledges that any Unitholder from time to time may rely on
and enforce this deed poll in accordance with its terms even though the
Unitholders are not party to it.     (b)   This deed poll is irrevocable and,
subject to clause 2, remains in full force and effect until:

  (iv)   ProLogis has fully performed all its obligations under this deed poll;
or     (v)   the earlier termination of this deed poll under clause 2.

8.2   Governing law and jurisdiction

  (a)   This deed poll is governed by the laws of New South Wales.     (b)  
ProLogis irrevocably submits to the non-exclusive jurisdiction of the courts of
New South Wales and irrevocably waives any objection to the venue of any legal
process being New South Wales on the basis that the process has been brought in
an inconvenient forum.

8.3   Severability       A term or part of a term of this deed poll that is
illegal or unenforceable may be severed from this deed poll and the remaining
terms or parts of the term of this deed poll continue in force.   8.4   Waiver

  (a)   Failure to exercise or enforce or a delay in exercising or enforcing or
the partial exercise or enforcement of any right, power or remedy provided by
law or under this deed poll by a person will not in any way preclude, or operate
as a waiver of, any exercise or enforcement, or further exercise or enforcement
of that or any other right, power or remedy provided by law or under this deed
poll.     (b)   Any waiver or consent given by a person under this deed poll
will only be effective and binding on that person if it is given or confirmed in
writing by that person.     (c)   No waiver of a breach of any term of this deed
poll will operate as a waiver of another breach of that term or of a breach of
any other term of this deed poll.

8.5   Amendments       This deed poll may not be varied unless the variation is
agreed to by MPML in writing. ProLogis will then execute a further deed poll in
favour of the Unitholders giving effect to such amendment.   8.6   Assignment  
    The rights and obligations of a person under this deed poll are personal.
They cannot be assigned, novated or otherwise transferred, and no person shall
attempt or purport to do so.

Page 34



--------------------------------------------------------------------------------



 



Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO) [d45688d4568802.gif]



     Executed as a deed poll.

     
Signed for ProLogis a Maryland Real
Estate Investment Trust, by its
authorised representative in the
   
 
   
presence of:
  Authorised Representative Signature
 
   
 
   
Witness Signature
  Print Name
 
   
 
   
Print Name
  Position

Page 35



--------------------------------------------------------------------------------



 



Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO) [d45688d4568802.gif]

Annexure 2
Timetable
Note: BD = Business Day

      Date   Event
 
   
T (execution date)
  MPML announces the Scheme proposal.
 
   
T + 3 BD
  MPML appoints an independent expert (see clause 5.1).
 
   
 
  Each party applies for all relevant Regulatory Approvals which it requires to
be able to implement the Scheme (see clause 5.5(b)).
 
   
T + 19 BD
  MPML obtains confirmation from the ASX that it does not object to the draft
MPR Constitution Modifications or the draft Explanatory Memorandum (see clause
5.5(a)(iv)).
 
   
T + 19 BD
  MPML receives independent expert’s report (see clause 5.2(b)).
 
   
T + 20 BD
  MPML commences printing of the Explanatory Memorandum and proxy form (see
clause 5.5(a)(v)).
 
   
T + 23 BD
  ProLogis executes the Deed Poll (see clause 5.5(c)).
 
   
 
  MPML releases the Explanatory Memorandum and proxy form to the ASX (see clause
5.5(a)(v)(A)).
 
   
 
  MPML commences the sending of the Explanatory Memorandum and proxy form to
Unitholders (see clause 5.5(a)(v)(B)).
 
   
 
  MPML instructs Macquarie ProLogis Management Limited (as responsible entity of
the Macquarie ProLogis Income Trust) to issue an Issuer Realisation Notice (as
defined in the SHEDS Terms of Issue) in respect of all the SHEDS then on issue
in accordance with clause 5.3(a) of the SHEDS Terms of Issue.
 
   
T + 23 BD + 24 days
  Meeting of Unitholders to consider and, if thought fit, approve the
Resolutions (see clause 5.5(d)).
 
   
T + 24 BD + 24 days
 
•      MPML lodges a copy of the MPR Constitution Modifications with ASIC and a
consolidated copy of the MPR Constitution (as amended by the MPR Constitution
Modifications) if requested by ASIC (see clause 5.5(e)(i)). MPR Constitution
Modifications take effect upon ASIC lodgement.
 
   
 
 
•      MPML lodges all other notices and forms required by law or ASX Listing
Rules to be lodged with ASIC or ASX in relation to the Resolutions (see clause
5.5(e)(ii)).
 
   
 
 
•     MPML takes all steps necessary to close out the MPR Relevant Derivatives
and MPIT Relevant Derivatives so that the Special Distribution can be paid on
the Implementation Date.
 
   
T + 26 BD + 24 days
  Trading Cessation Date: Parties to use reasonable endeavours to ensure that
the ASX suspends trading in Units no later than the close of trade on this date
(see clause 5.5(f)).
 
   
7.00pm on T + 31 BD + 24 days
  Record Time
 
   
T + 32 BD + 24 days
  Pre-Implementation Date:

Page 36



--------------------------------------------------------------------------------



 



Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO) [d45688d4568802.gif]

      Date   Event
 
 
•     All Units held by each Scheme Participant referred to in clause 4.2(c) at
the Record Time are redeemed by MPML (see clause 4.2).
 
   
 
 
•     ProLogis causes the ProLogis Nominee to subscribe for Units in accordance
with clause 4.2.
 
   
 
 
•     Moneys are paid into account in accordance with clause 4.2.
 
   
 
 
•     MPML determines to distribute the Special Distribution.
 
   
T + 33 BD + 24 days
  Implementation Date:
 
   
 
 
•     All Units on issue (other than the Units subscribed for by the ProLogis
Nominee under clause 4.1(a) and any Units subscribed for by the ProLogis Nominee
under clause 4.2(a)(i)) are redeemed by MPML (see clause 4.1).
 
   
 
 
•     ProLogis causes the ProLogis Nominee to subscribe for Units in accordance
with clause 4.1.
 
   
T + 35 BD + 24 days
  MPML pays net Redemption Price and Special Distribution to Scheme Participants
in accordance with clause 4.5.
 
   
T + 36 BD + 24 days
  Cessation of listing of MPR

Page 37



--------------------------------------------------------------------------------



 



Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO) [d45688d4568802.gif]

Annexure 3
MPR Constitution Modifications

1.   (Definitions): Clause 27 – insert the following definitions:

  (a)   “Implementation Agreement” means the implementation agreement entered
into between ProLogis North American Closed-End Industrial Fund REIT II LLC,
ProLogis and Macquarie ProLogis Management Limited, as responsible entity of the
Trust dated 16 April 2007 a copy of which is attached as Annexure A to this
constitution.     (b)   “ProLogis” means ProLogis North American Closed-End
Industrial Fund REIT II LLC, a Delaware limited liability company with its
office at 4545 Airport Way, Denver, Colorado 80239.     (c)   “ProLogis Nominee”
has the meaning given in the Implementation Agreement.     (d)   “Implementation
Date” has the meaning given in the Implementation Agreement.     (e)  
“Pre-Implementation Date” has the meaning given in the Implementation Agreement.
    (f)   “Scheme Participant” has the meaning given in the Implementation
Agreement.     (g)   “Scheme Proposal” has the meaning given in clause 28.1.    
(h)   “Scheme Redemption Price” has the meaning given to the term “Redemption
Price” in the Implementation Agreement.

2.   (Application Price for Units issued to ProLogis): Clause 4.1 – replace “and
(e)” in clause 4.1(f) with “,(e) and (ee)” and insert the following as a new
paragraph (ee) after paragraph (e):

  “(ee)   if Units are to be issued to ProLogis in accordance with clause 4.1 or
4.2(a) or any Unitholder in accordance with clause 4.2(b) of the Implementation
Agreement, then the Units will be issued at an Application Price per Unit equal
to the Scheme Redemption Price per Unit;”.

3.   (Redemption Price): Clause 6 – replace “a Unit must” in clause 6.1 with
“and subject to clause 6.5, a Unit must” and insert “and subject to clause 6.5”
before “the Redemptions Price pursuant” in clause 6.4 and insert the following
as a new clause 6.5:

  “6.5   Any Units redeemed in accordance with clause 7.10A or 7.10B, are to be
redeemed at a Redemption Price equal to the Scheme Redemption Price.”

4.   (Redemption required by Implementation Agreement): Clause 7 – insert the
following as a new clauses 7.10A and 7.10B:

  “7.10A   On the Pre-Implementation Date, the Manager will effect a redemption
of all of the Units held by each Scheme Participant who is the registered holder
of any Units referred to in clause 5.2(c)(iii) of the Implementation Agreement
and will pay the Scheme Redemption Price for the Units so redeemed in accordance
with the Implementation Agreement.     7.10B   On the Implementation Date, the
Manager will effect a redemption of all of the Units on issue (other than the
Units subscribed for by the ProLogis Nominee under clause 4.1(a) of the
Implementation Agreement and any Units subscribed for by the ProLogis Nominee

Page 38



--------------------------------------------------------------------------------



 



Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO) [d45688d4568802.gif]

      under clause 4.2(a)(i) of the Implementation Agreement) and will pay the
Redemption Price for the Units so redeemed in accordance with the Implementation
Agreement.

5.   (Entitlement): Clause 9.5 – replace “clause 9.15 or 9.31” with “clause 9.9,
9.15 or 9.31”.

5.   (Interim distributions): Clause 9.9 – delete the current clause and replace
with the following:

  9.9   The Manager may determine to make interim distributions to Members of
all or a pro rata portion of the estimated distributable income of the Trust for
or in relation to a Quarter. If the Manager determines to make a distribution in
respect of such a Quarter, the relevant amount of income is to be transferred to
the Distribution Account and the provisions of this clause 9 will apply in
relation to the distribution of that income to the Members as if that
distribution was in respect of a Distribution Period. If an amount is
transferred to the Distribution Account pursuant to this clause 9.9, there is to
be an equivalent reduction in the amount required to be transferred to the
Distribution Account pursuant to clause 9.7 in respect of the relevant
Distribution Period and the provisions of clause 9.10 will apply in relation to
the balance of the Distributable Income transferred to the Distribution Account.

6.   (Duration of the Trust): Clause 20 – replace “The Trust terminates” in
clause 20.2 with “Subject to clause 20.2A, the Trust terminates” and insert the
following as a new clause 20.2A:       “20.2A Clause 20.2(a) shall not apply in
relation to a removal of the Trust from the Official List where that removal is
a result of the redemption of all of the Units on issue other than certain Units
held by the ProLogis Nominee in accordance with clauses 7.10A and/or 7.10B and
the Implementation Agreement.”   7.   (General authorisation): insert a new
Clause 26A:       26A ProLogis Scheme

  26A.1   The Manager may enter into an arrangement in relation to the ProLogis
Nominee becoming the sole Member of the Trust as provided for in the
Implementation Agreement and described in the Notice of Meeting and Explanatory
Memorandum issued by the Manager dated on or around [*] (Scheme Proposal) if
approved by Resolutions set out in that Notice of Meeting.     26A.2   If the
Scheme Proposal is approved by Members in accordance with clause 26A.1, whether
such approval is given before or after clause 26A.1 comes into effect, then from
the later of the date of such approval or such other date as clause 28.1 comes
into effect:

  (a)   the Scheme Proposal binds the Manager and all present and future Members
notwithstanding that particular Members may not have approved the Scheme
proposal;     (b)   the Manager and, so far as is relevant, the Members, must
give effect to the Scheme Proposal in accordance with its terms;     (c)   the
terms of this clause 26A prevail to the extent necessary in the event of any
inconsistency with the other terms of this Constitution other than clauses 22.3,
22.3A, 22.3B and 22.5;     (d)   subject to section 601GC(2) of the Corporations
Act, the Manager shall not have any liability of any nature to Members beyond
the assets of the Trust out of which the Manager is actually indemnified arising
directly or indirectly from the

Page 39



--------------------------------------------------------------------------------



 



Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO) [d45688d4568802.gif]

      Manager doing or refraining from any act pursuant to or in connection with
the Scheme Proposal; and     (e)   the Manager may amend the terms of the Scheme
Proposal if such amendment is not inconsistent with the approval given by
Members or such amendment does not adversely affect the rights of the Members
and this clause 26A shall apply to the Scheme Proposal as amended.

  26A.3   If the Scheme Proposal is approved by Members, the Manager will have
power to do all things which it considers necessary, desirable or reasonably
incidental go give effect to the Scheme Proposal and the Implementation
Agreement, including power to:

  (a)   redeem, transfer or cancel Units;     (b)   execute any documents
including any application for redemption or issue of Units as agent and attorney
for or on behalf of all or any Members;     (c)   issue further Units as well as
evidence of entitlement in respect of such Units;     (d)   seek suspension from
trading of Units;     (e)   seek the removal of the Trust from the Official List
of the ASX and the cessation of quotation of Units;     (f)   suspend the
registration of transfers of Units; and     (g)   make distributions of income
or capital from the Trust; and     (h)   deduct any amount from the Redemption
Price of Units in relation to tax in accordance with clause 4.2 of the
Implementation Agreement.

8.   The Implementation Agreement is appended to the constitution as Annexure A.

Page 40



--------------------------------------------------------------------------------



 



Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO) [d45688d4568802.gif]



Annexure 4
Relevant Derivatives
Part A — MPR Relevant Derivatives

                  Date of Master   Date of Amending           Type of Agreement
  Agreement   Party A   Party B   Contracts  
15 December 2005
  N/A   Macquarie ProLogis Management Pty Ltd as responsible entity for
Macquarie ProLogis Trust   UBS AG   SWAPS
 
               
20 June 2002
  14 December 2005   Macquarie ProLogis Management Pty Ltd as responsible entity
for Macquarie ProLogis Trust   Macquarie Bank Ltd   SWAPS
 
               
12 December 2005
  26 April 2006   Macquarie ProLogis Management Pty Ltd as responsible entity
for Macquarie ProLogis Trust   Citibank NA   SWAPS
 
               
8 November 2006
  N/A   Macquarie ProLogis Management Pty Ltd as responsible entity for
Macquarie ProLogis Trust   Societe Generale   SWAPS

Part B — MPIT Relevant Derivatives

                  Date of Master   Date of Amending           Type of Agreement
  Agreement   Party A   Party B   Contracts  
10 May 2005
  N/A   Macquarie ProLogis Management Pty Ltd as responsible entity for
Macquarie ProLogis Income Trust   Macquarie Bank Ltd   SWAPS

Page 41



--------------------------------------------------------------------------------



 



Implementation Agreement   (ALLENS ARTHUR ROBINSON LOGO) [d45688d4568802.gif]

Executed as an agreement.

     
Signed for ProLogis North American
Closed-End Industrial Fund REIT II LLC,
a Delaware limited liability company,
by its authorised representative in the
presence of:
  /S/ WALTER C. RAKOWICH
 
   
 
  Authorised Representative Signature
 
   
/S/ JOAN C. SAVAGE
  WALTER C. RAKOWICH
 
   
Witness Signature
  Print Name
 
   
JOAN C. SAVAGE
  President, COO
 
   
Print Name
  Position

     
Signed for ProLogis, a Maryland Real
Estate Investment Trust, by its
authorised representative in the
presence of:
  /S/ WALTER C. RAKOWICH
 
   
 
  Authorised Representative Signature
 
   
/S/ JOAN C. SAVAGE
  WALTER C. RAKOWICH
 
   
Witness Signature
  Print Name
 
   
JOAN C. SAVAGE
  President, COO
 
   
Print Name
  Position

     
Executed by Macquarie ProLogis Management Limited (as responsible entity of
Macquarie ProLogis Trust):
   
 
   
/S/ T. GERBER
  /S/ JOHN WRIGHT
 
   
Director Signature
  Director/Secretary Signature
 
   
T. GERBER
  JOHN WRIGHT
 
   
Print Name
  Print Name

Page 42